Exhibit 10.2
2011 Annual Base Salaries

                  Executive Officer   Prior Base Salary   2011 Base Salary
Douglas C. Bryant
President and Chief Executive Officer
  $ 468,000     $ 482,040  
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
  $ 302,400     $ 311,472  
Scot M. McLeod
Senior Vice President, Operations
  $ 268,778     $ 276,841  
John M. Radak
Chief Financial Officer
  $ 300,429     $ 309,442  
David Scholl
Senior Vice President, Commercial Operations
  $ 280,000     $ 288,400  
Timothy T. Stenzel
Chief Scientific Officer
  $ 290,700     $ 299,421  
John D. Tamerius
Senior Vice President, Clinical and Regulatory Affairs
  $ 273,520     $ 281,726  

 